     Case 4:20-mj-00484-N/A-EJM Document 18 Filed 08/25/20 Page 1 of 1



 1
 2
 3
 4
 5                         IN THE UNITED STATES DISTRICT COURT
 6                             FOR THE DISTRICT OF ARIZONA
 7
 8   United States of America,                       No. 20-00484MJ-TUC-EJM
 9                Plaintiff,                         ORDER
10   v.
11   Luis Alfonso Bustamante,
12                Defendant.
13
14
           UPON [Doc. #14] Motion for Court Order to Transport Material Witness, there
15
16   being no objection,
17         IT IS ORDERED that the motion is GRANTED, and the United States Marshal is
18
     directed to transport the material witness, Luis Velasquez-Benitez, to the Grand Jury
19
20   Room, 4th Floor of the United States District Courthouse in Tucson, Arizona, to testify at

21   a videotaped deposition on Thursday, August 27, 2020, at 8:30 a.m.
22
           Dated this 24th day of August, 2020.
23
24
25
26
27
     cc: United States Marshal Service
28
